Opinion filed March 27, 2014




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-13-00100-CR
                                   __________

               MANUEL EDWARD MANTOS, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR21539



                     MEMORANDUM OPINION
      Manuel Edward Mantos pleaded guilty in June 2012 to aggravated assault
with a deadly weapon. The trial court deferred a finding of guilt and placed him on
deferred adjudication community supervision for a term of ten years. In July 2012,
the State filed a motion to proceed with an adjudication of guilt based upon
Appellant’s alleged violations of the terms and conditions of his community
supervision. At a hearing on the State’s motion to adjudicate, Appellant pleaded
“true” to nine of the ten allegations. The trial court found all ten of the allegations
to be true, adjudicated Appellant guilty of the charged offense, made an affirmative
deadly weapon finding, and assessed Appellant’s punishment at confinement for
fifteen years. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and states that he has concluded that the appeal is frivolous.
Counsel has provided Appellant with a copy of the brief and advised Appellant of
his right to review the record and file a response to counsel’s brief. A response has
not been filed. 1 Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision and to proceed with an adjudication of guilt. See Moses v.
State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).



        1
          By letter, this court initially granted Appellant thirty days in which to exercise his right to file a
response to counsel’s brief. The response, if any, was due for filing on or before November 6, 2013.
Appellant filed a pro se motion for extension of time to file a response. We granted the motion in part
and ordered that the response was due for filing in our court on or before January 20, 2014. Appellant has
not filed a response.


                                                       2
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                           PER CURIAM


March 27, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3